Citation Nr: 1019155	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  10-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
including as due to asbestos exposure.  

2.  Entitlement to service connection for residuals of 
inactive tuberculosis with removal of portion of the right 
lung.  

3.  Entitlement to service connection for a scar of the back, 
due to residuals from a tuberculosis biopsy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
February 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2009 rating decision rendered by the Tiger 
Team as part of the Cleveland, Ohio Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The Boston, 
Massachusetts, has jurisdiction over the Veteran's claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of a current disability, (2) evidence of an in-
service event, injury, or disease, and (3) an indication that 
there may be a connection between the two.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.326 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To this end, the Veteran 
was given a VA medical examination in conjunction with these 
claims in April 2009.  

The Veteran's claims file currently contains the Veteran's 
service treatment records and a significant number of post-
service private treatment records from various doctors.  The 
April 2009 VA examiner specifically noted in his report that 
there were no medical records in the claims folder for his 
review.  This means that neither the Veteran's service 
treatment records, nor various post-service medical records, 
were available to the examiner prior to the examination.  As 
there were no medical records whatsoever located in the 
Veteran's claims file before his VA examination, it is not 
possible that the examiner considered all procurable and 
assembled data by obtaining all tests and records that might 
reasonably illuminate his medical analysis.  Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010).  

The Board notes that although the examiner opined that it was 
likely the Veteran was exposed to TB in the Navy, the 
examiner did not opine if that exposure was linked to the 
Veteran's subsequent development of TB in the early 2000s, or 
if the Veteran had any current residuals of TB.  The examiner 
also stated that he would be happy to review records, 
including a pathology report, regarding the Veteran's claimed 
asbestosis.  The examiner indicated that there was a question 
of additional pleural plaques that he thought could be 
resolved by obtaining a chest CT.  While the VA examiner 
indicated he was going to obtain a chest CT, this report is 
not located in the claims file, and there is no further 
comment by the examiner.  

The Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion [] must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  The Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided). 

Given the evidence added to the Veteran's claims file after 
the April 2009 examination and the incomplete medical 
opinions given, the Board finds that the April 2009 
examination and opinion is inadequate (as it did not have the 
benefit of the Veteran's service treatment records or any 
post-service medical records) and a new examination with a 
nexus opinion should be provided to the Veteran.

The Board finds that an examination of the Veteran and a full 
review of the Veteran's service treatment records, medical 
records and claims file by an examiner(s) would be helpful in 
deciding his claims.  The examiner should take into account 
the Veteran's entire medical history, address his contentions 
and provide a complete rationale for any opinion provided.

The Board observes that there appear to be some VA treatment 
records not associated with the claims file, including a 
chest CT scan the April 2009 examiner said he was going to 
obtain.  These treatment records should be obtained.  See 
38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all available VA treatment records 
for the Veteran from the VA Boston 
Healthcare system from April 2009 to the 
present including any CT scan done in 
April 2009, if it was done.  

2.  After the above has been accomplished, 
schedule the Veteran for a VA 
examination(s) to determine the nature and 
etiology of any residuals of tuberculosis 
the Veteran may have, to also include any 
scars due to biopsy.  The examiner should 
specifically delineate any residuals of 
inactive or active tuberculosis the 
Veteran currently has.  All necessary 
testing should be conducted.  The 
Veteran's claims folder, including a copy 
of this Remand, should be available to the 
examiner(s) and reviewed in conjunction 
with the examination.  This report should 
include a discussion of the Veteran's 
documented medical history, to include his 
service treatment records and post-service 
treatment records (with comment on the 
April 2009 VA examination report), as well 
as the Veteran's assertions regarding his 
symptomatology. 

The examiner(s) should provide an 
opinion(s) as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
tuberculosis that was discovered in 2001 
first manifested, was aggravated by or is 
in any way related to his active military 
service.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.  

3.  After remand paragraph (1) has been 
accomplished, schedule the Veteran for a 
VA examination(s) to determine the nature 
and etiology of any current lung 
disability.  The examiner should 
specifically delineate all lung diagnoses.  
All necessary testing should be conducted.  
The Veteran's claims folder, including a 
copy of this Remand, should be available 
to the examiner(s) and reviewed in 
conjunction with the examination.  This 
report should include a discussion of the 
Veteran's documented medical history (with 
comment on the April 2009 VA examination 
report), as well as the Veteran's 
assertions regarding his symptomatology.

The examiner(s) should then provide an 
opinion(s) as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's lung 
disability first manifested, was 
aggravated by or is in any way related to 
his active military service, to include as 
secondary to the Veteran's asbestos 
exposure in service.  

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims file 
and/or sound medical principles.  

4.  Once the above action has been 
completed, readjudicate the claims.  If 
the issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

